NO. 07-12-0173-CR

      IN THE COURT OF APPEALS

      FOR THE SEVENTH DISTRICT OF TEXAS

      AT AMARILLO

      PANEL B

      SEPTEMBER 18, 2012
      ______________________________

      RUDOLPH CLEMENTS MUNOZ, JR.,

                                                        Appellant

      V.

      THE STATE OF TEXAS,

                                                        Appellees
      ______________________________

      FROM THE 213th DISTRICT COURT OF TARRANT COUNTY;

      NO. 1250855R; HON. SHIELA WALKER, PRESIDING
      _______________________________

      ON ABATEMENT AND REMAND
      _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
      Appellant Rudolph Clements Munoz, Jr. appeals from his conviction  for
the offense of aggravated assault.  On August 6, 2012,  the  clerk's  record
was filed.  The reporter's record was due on August  10,  2012.   On  August
27, 2012, this court notified the reporter by letter  that  the  record  was
late and directed the  reporter  to  respond,  by  September  6,  2012,  and
explain why it had not been filed.  To date, no response, status report,  or
reporter's record has been filed.
      Accordingly, we abate this appeal and remand the causes to  the  213th
District Court of Tarrant County  (trial  court)  for  further  proceedings.
Upon  remand,  the  trial  court  shall  determine,  via  hearing  or  other
reasonable means:
           when the reporter's record will be transcribed into written form
           and filed in accordance with the rules  of  appellate  procedure
           and in a manner that does not further delay the  prosecution  of
           this appeal or  have  the  practical  effect  of  depriving  the
           appellant of his right to appeal.



      The trial court shall cause the hearing to  be  transcribed.   So  too
shall it 1) execute findings of fact and conclusions of law  addressing  the
foregoing issue.  Additionally, the district court shall  then  cause  those
findings of fact and conclusions of law to be filed with the clerk  of  this
court on or before October 5, 2012.  Should further time be  needed  by  the
trial court to perform these tasks,  then  same  must  be  requested  before
October 5, 2012.
      It is so ordered.
                                       Per Curiam

Do not publish.
-----------------------
                                      2

                                      1